Citation Nr: 1759799	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  13-24 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  

2.  Entitlement to an increased rating for coronary artery disease (CAD) status post myocardial infarction, currently evaluated as 30 percent disabling.

3.  Entitlement to an increased rating for diabetes mellitus type II, currently evaluated as 20 percent disabling.

4.  Entitlement to an increased rating for left lower extremity peripheral neuropathy, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for right lower extremity peripheral neuropathy, currently evaluated as 10 percent disabling.

6.  Entitlement to an increased rating for right median nerve neuropathy (major), currently evaluated as 30 percent disabling prior to July 1, 2016 and 10 percent disabling effective July 1, 2016.
7.  Entitlement to an increased rating for left median nerve neuropathy (minor), currently evaluated as 20 percent disabling prior to July 1, 2016 and 10 percent disabling effective July 1, 2016.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Sorathia, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In August 2017, the Board remanded the appeal in order to afford the Veteran a hearing.  The Veteran provided testimony before a Veterans Law Judge in October 2017.  A transcript of the hearing is associated with the claims file.  

The issues of entitlement to increased ratings for CAD, bilateral neuropathy of the upper extremities, and bilateral neuropathy of the lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the October 2017 Board hearing, the Veteran testified that he wished to withdraw his increased rating claim for diabetes mellitus.  

2.  The Veteran was employed on a full-time basis prior to April 3, 2013.  

3.  After resolving reasonable doubt in favor of the Veteran, he is unable to maintain or sustain substantially gainful employment as a result of his service-connected disabilities as of April 4, 2013.     


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the increased rating claim for diabetes mellitus have been met.  38 U.S.C. § 7105(d)(5) (West 2012); 38 C.F.R. § 20.204 (2017).
  
2.  Effective April 4, 2013, the criteria for entitlement to TDIU are met.  38 U.S.C. §§ 1154(a), 1155, 5107(b) (West 2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).
    

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claim for Diabetes Mellitus 

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  
During the October 2017 Board hearing, the Veteran testified that he wished to withdraw his increased rating claim for diabetes mellitus.  Since the Veteran has withdrawn the issue on appeal, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the increased rating claim for diabetes mellitus and it is dismissed.

TDIU 

The Veteran contends that his service-connected disabilities prevent him from obtaining and maintaining substantially gainful employment. 

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total if it is found that the Veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R §§ 3.340, 3.34l, 4.16(a).  For the above purpose of one 60 percent disability or one 40 percent disability in combination, disabilities resulting from common etiology or a single accident are considered one disability.  38 C.F.R. § 4.16.  

Here, the evidence of record reveals that the Veteran last worked on a full-time basis on April 3, 2013.  See August 2013 response from employer.  Because the facts show that the Veteran was employed on a full-time basis prior to April 3, 2013, entitlement to TDIU prior to April 3, 2013 must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet App 426 (1994); 38 C.F.R. § 4.16.
 
Since April 2013, the Veteran has been service-connected for CAD (10 percent prior to August 27, 2013 and 30 percent thereafter); diabetes mellitus type II (20 percent); right lower extremity peripheral neuropathy associated with diabetes mellitus type II (10 percent); left lower extremity peripheral neuropathy associated with diabetes mellitus type II (10 percent); right median nerve neuropathy (major) associated with diabetes mellitus type II (30 percent prior to July 1, 2016 and 10 percent thereafter); and left median nerve neuropathy (minor) associated with diabetes mellitus type II (20 percent prior to July 1, 2016 and 10 percent thereafter).  As the Veteran's diabetes mellitus type II and his bilateral upper and lower extremity neuropathy result from a common etiology, he meets the schedular requirement pursuant to 38 C.F.R. § 4.16 for the period on appeal after which he stopped working on a full-time basis. 

Entitlement to a TDIU is based on an individual's particular circumstances, including education, training, and work history.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009); Beaty v. Brown, 6 Vet. App. 532 (1994).  The determination of whether a veteran is unable to secure of follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  
	
During the Board hearing, the Veteran testified that he has pain in his legs due to the neuropathy that causes him to sit down after standing and prevents him from walking more than approximately 50 yards.  He stated that he sometimes uses a cane to ambulate.  

A March 2014 private treatment record notes that the condition of the Veteran's legs, in part, substantially limits his physical activity.  A March 2015 record noted that the neurologic condition of the upper extremities makes his movements, such as gripping and lifting, difficult.  A July 2017 private treatment record notes that diabetic neuropathy makes it difficult for him to walk at times.  An October 2017 private treatment record notes that he has problems walking uphill and taking out the garbage.  His activity is noted to be limited.  

An October 2014 VA examination report noted that the service-connected disabilities do impact his ability to maintain substantially gainful occupation.  Although the examiner stated that the Veteran could maintain sedentary employment, he could not maintain a physical job.  It was noted that the Veteran cannot push or pull greater than 25 pounds, cannot lift five to ten pounds over head without weakness in the arms and shortness of breath due to CAD, cannot open jars due to tingling in the fingers, and cannot walk or stand for long distances or for prolonged periods of time due to his neuropathy of the lower extremities.  

An October 2017 private opinion from the Veteran's medical professional stated that the limitations and restrictions, to include CAD, diabetes mellitus, and bilateral upper and lower extremity neuropathy, impact his ability to seek or retain gainful employment, to include sedentary employment. 

The Board acknowledges that the October 2014 examiner opined that the Veteran could work in a sedentary position.  However, the Board notes that this particular Veteran has a high school education and has worked as a HVAC mechanic for at least twenty years.  The examiner did not adequately consider this particular Veteran's individual circumstances given his prolonged work experience as a HVAC mechanic and his high school education.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009); Beaty v. Brown, 6 Vet. App. 532 (1994).  Accordingly, the Board does not find the October 2014 medical opinion to be probative regarding whether the Veteran can engage in sedentary employment as the examiner did not adequately consider this particular Veteran's work history and education.  

Even though the question of whether a veteran is unable to secure of follow a substantially gainful occupation is a factual rather than a medical question, the Board finds the medical evidence showing difficulty walking, reaching overhead, carrying, and lifting to be highly probative in identifying the impact of his symptoms on his ability to secure and maintain gainful employment.  Given his prolonged work history as a HVAC mechanic, as well as his high school education, the Board finds that his decreased ability to walk, lift, carry, pull, push, and reach overhead caused by his service-connected disabilities exclude him from maintaining substantially gainful employment.  Accordingly, after resolving reasonable doubt in favor of the Veteran, entitlement to TDIU is warranted effective April 4, 2013, the day after his last day of employment.  




ORDER

Entitlement to an increased rating in excess of 20 percent for diabetes mellitus is dismissed.  

Effective April 4, 2013, entitlement to TDIU is granted, subject to the laws and regulations governing payment of monetary benefits.  


REMAND

During the Board hearing, the Veteran indicated that his bilateral upper and lower extremity neuropathy, as well as his CAD, have worsened since the October 2014 VA examinations.  A July 2017 private treatment record references "worsening diabetic neuropathy . . ."  A November 2017 private treatment record includes a notation of a 60 percent ejection fraction, which provides an indication that the Veteran's CAD has worsened since his October 2014 VA examination.  As such, VA is required to afford him contemporaneous VA examinations to assess the current nature, extent, and severity of his CAD and bilateral upper and lower extremity neuropathy.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Thus, these claims must be remanded.

Upon remand, VA treatment records should be associated with the claims file.  The Veteran should also be afforded the additional opportunity to submit or identify private treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file records of VA treatment. 

2.  Afford the Veteran an additional opportunity to identify private treatment records, to include treatment from Physicians Regional Medical Center, Tennova, Dr. Wood, Dr. Cardwell, Dr. Tallent, Summit Medical Group, Dr. Hall, Dr. Blakeley, and East Tennessee Heart Consultants.  

The identified records should be sought.  Negative responses should be associated with the claims file.  

3.  Schedule the Veteran for a VA examination to assess the current nature, extent, and severity of his service-connected coronary artery disease.

All necessary tests and studies should be conducted. 

The examiner should describe all pertinent symptomatology, including but not limited to: 

(a) whether there is congestive heart failure (and the number of episodes in each of the past years); 

(b) the workload (in METs) at which dyspnea, fatigue, angina, dizziness, or syncope results; and 

(c) percentage of ejection fraction.  

4.  Schedule the Veteran for a VA examination to assess the current nature, extent, and severity of his bilateral upper and lower extremity neuropathy.  

All necessary tests and studies should be conducted. 

The examiner should discuss the severity of the neuropathy of each of the upper and lower extremities.  The examiner should describe the neuropathy as complete or incomplete and whether it is mild, moderate, moderately severe, or severe.    
5.  Then readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC).  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


